Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16345 Page 1 of 34




  ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
  MICHAEL GADD, Special Assistant United States Attorney (#13704)
  KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
  VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
  Attorneys for the United States of America
  111 South Main Street, Suite 1800
  Salt Lake City, Utah 84111
  Telephone: (801) 524-5682
  Email: michael.gadd@usdoj.gov

                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


      UNITED STATES OF AMERICA,                      Case No. 2:16-cr-00631-DAK

                   Plaintiff,
                                                     UNITED STATES’ SENTENCING
           vs.                                       MEMORANDUM

      DREW WILSON CRANDALL,
      ALEXANDRYA MARIE TONGE,                        Judge Dale A. Kimball
      KATHERINE LAUREN ANNE BUSTIN,
      MARIO ANTHONY NOBLE, and
      SEAN MICHAEL GYGI,

                   Defendants.


         The United States submits this sentencing memorandum to 1. offer its sentencing

  recommendations to the Court; 2. show an aspect of the nature and circumstances of the offense

  that was not covered at trial—customers who have died from overdoses; and 3. to explain how

  other aspects the Court is required to consider under 18 U.S.C. § 3553(a) support the United

  States’ sentencing recommendations.1




  1
   Nearly identical sentencing memoranda have been filed in Ms. Noriega’s case and Mr. Paz’s
  case.
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16346 Page 2 of 34




                                                       TABLE OF CONTENTS
  1.     Providing Just Punishment ................................................................................................... 3

       1.1      Grief puts its arms around our lungs, mercilessly sucking our hope ........................ 3

       1.2      Not a pain pill, but a death pill...................................................................................... 5

       1.3      I discovered his lifeless body in his bedroom ............................................................... 6

       1.4      The proof I never wanted to see .................................................................................... 8

       1.5 A shrill scream mixed with a gurgle ................................................................................ 10

  2.     Seriousness of the Offense ................................................................................................... 14

  3.     Promoting Respect for the Rule of Law ............................................................................ 16

  4.     Adequate Deterrence to Criminal Conduct ...................................................................... 16

  5.     Nature and Circumstances of the Offense—Overdoses not Covered at Trial ............... 19

  6.     Avoiding Unwarranted Sentencing Disparities ................................................................ 33

  7.         Conclusion ........................................................................................................................ 34



                                                  SENTENCING DISCUSSION

             The Court heard trial testimony from forty-seven witnesses and received into evidence

  hundreds of exhibits. The United States will not repeat in this memorandum what the Court saw

  and heard at trial. In the sections that follow, the United States will cover statutory factors the

  Court is required to consider prior to sentencing each of the defendants. See 18 U.S.C.

  § 3553(a).2



  2
   As this Court is aware, all sentencing proceedings should begin with correctly calculated
  sentencing guidelines. United States v. Rosales-Miranda, 755 F.3d 1253, 1259 (10th Cir. 2014).
  The U.S. Probation Office has correctly calculated the sentencing guidelines in this case, except
  when the United States has lodged an objection with the pre-sentence report author.

  The United States submits that the pre-sentence reports and the details contained in the trial
  transcript adequately address the defendants’ history and characteristics.
                                                                          2
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16347 Page 3 of 34




  1. Providing Just Punishment

         Where so many families have lost a loved one, where so many more have struggled

  through the addiction brought on or furthered along by Pharma-Master’s pills, providing just

  punishment is a difficult task. The United States respectfully submits that its sentencing

  recommendations, contained in section six, below, balance the requirement to impose just

  punishment with the other 3553(a) factors and additional considerations the Court must weigh.

  When considering what sentence for each defendant will constitute just punishment, the United

  States requests that the Court consider the statements it has collected from the families of

  Pharma-Master’s now-deceased customers. Those statements have been submitted, under seal, to

  the Court. Here are five representative samples taken from those statements, redacted to respect

  the privacy of the families, and shared with permission.

  1.1    Grief puts its arms around our lungs, mercilessly sucking our hope

         [My brother] was more than my big brother, he was my best friend. I will never forget the

  day he passed. My father called me three times in the morning at 5:30am, when I picked up the

  phone, I heard noises I wish I could forget. The wailing of my mother sounded like a victim

  being tortured. My father told me to sit up tall and take a deep breath, my brother was no longer

  with us.

         There isn’t an emotion I could possibly explain, all I can tell you is my world crumbled.

  That day I lost a piece of me and my family lost its’ will to live. I could tell you how I dropped to

  my knees, how I’ve developed a host of medical issues, how I thought my parents would kill

  themselves, how I would stay in my parents’ rooms and watch their chests rise and fall, how I

  would lose days hugging [my brother’s] clothes, or how I had to call all his dearest friends and

  share the horrendous news. I could try to explain how I’ve reached a sadness so deep that silent



                                                   3
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16348 Page 4 of 34




  tears roll down my face, from a level of despair I didn’t know was possible or how I never knew

  when I was crying or asleep, as they blended. I could try to tell you how every holiday all is left

  is the silence of our tears striking [my brother’s] favorite dish. I could try to explain how every

  life event is overshadowed with sadness, and how I never feel complete. I could tell you about

  the nieces and nephews [my brother] will never get to know or the empty chair at my wedding

  one day. But even if I explained this to you, how could you ever understand what this crime has

  done to me and my family?

         Depression has overcome my entire family; we are angry, and we are not a family

  anymore. Everything that held us together has dissipated. Every day I wish I would wake up

  from this nightmare. I have avoided everything [my brother] and I did together and have lost

  myself. All I’m left with are memories and his ashes. I didn’t get to say goodbye. How do you

  explain losing the closest person to you on this earth?

         Our cries are a boiling kettle pot, screeching from our souls. Grief puts its arms around

  our lungs, mercilessly sucking our hope. Our memories are the flashing lights of the ambulance

  [my brother] never left. His past is the ticking of the clock we didn’t hear. His future is a

  fairytale. My family’s present is the paralysis of forever. What do we do with a shattered heart?

         [My brother] always told me, “you are my little sister, but I look up to you.” That’s the

  only reason I’m writing this letter. [My brother] would want justice. He deserved more than 26

  years of life. Our nation deserves more. No parents should be burdened with their child’s death.

  Nothing can bring [my brother] back but maybe one other family can be saved.




                                                    4
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16349 Page 5 of 34




  1.2     Not a pain pill, but a death pill

          My son died from a counterfeit drug laced with fentanyl. A pill deliberately manufactured

  and marketed to be something else, by someone with wanton disregard for the welfare and lives

  of others. He never sees the faces or knows the lives of his victims, but my husband and I would

  like the character and impact of at least one such life to be known.

          [My son] was a winsome 23-year-old young man, loved by and loyal to many friends. He

  was hard-working, gifted in athletics and in building or fixing anything, rising in the construction

  company for which he worked as supervisor, overseeing four different renovation projects the

  morning he died. How do you measure the loss when someone in the launching time of life is

  suddenly cut off?

          He left a devastated younger brother finishing his senior year of high school and who

  counted [my son as] his best friend. They had played soccer, hunted, and fished together, worked

  together, and had reached the stage of being able to talk man-to-man about life and its

  challenges. Left without her daddy was a daughter just shy of three years old, who already loved

  him gleefully. With blond, curly hair, personality and gifting much like his. There will be no dad

  there on her first day of kindergarten, or on her graduation day, or to give her away in marriage.

  He left his mom and dad, who heard frequently in the years following his adoption at 3 weeks of

  age “what a beautiful child,” and who knew what gifts from God were his natural abilities,

  personality, and character. He left behind his birth parents, who would have met him very soon

  for the first time.

          Why the sudden end to this incredibly valuable life? He took something for pain that was

  not what it was claimed to be. Not a pain pill, but a death pill. The indiscriminate murder of a

  deeply loved person whose star was on the rise, snuffed out by a death peddler. Irreplaceable and



                                                   5
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16350 Page 6 of 34




  forever missed. Life here on earth will never be the same, for us and for all his family and close

  friends and for many of the 1200 people from our community who attended his untimely funeral.

  An immeasurably valuable life, as all lives are. Also immeasurable is the deep evil of someone

  who engages in heartless, reckless actions for the sake of enriching himself.



  1.3    I discovered his lifeless body in his bedroom

         Thank you for the opportunity to provide a personal impact statement regarding our son,

  who died of a Fentanyl-related overdose at the age of 24.

         As an adolescent our son developed Obsessive-Compulsive Disorder (OCD) and acute

  anxiety. He was treated by a psychiatrist with anti-anxiety medications, which did not help and

  likely contributed to subsequent drug-seeking behavior to alleviate his obsessive and intrusive

  thoughts. He later experienced relief from anxiety when he was prescribed an opioid pain

  medication following extraction of his wisdom teeth. Thereafter, as a college student he pursued

  illicit “street” opioids for the relief of his OCD and anxiety symptoms.

         I am aware that he experienced at least three Fentanyl-related overdoses: The first

  episode was a horrible experience in July 2015, when he overdosed on Fentanyl after consuming

  alcohol with his friends. He was immobile on his apartment’s bathroom floor for 16 hours, which

  resulted in rhabdomyolysis, acute renal failure, pneumonia, brain lesions, tissue necrosis, and

  life-threatening tachycardia. His life was miraculously spared by powerful prayer to God by

  family and friends and excellent medical care at [a nearby hospital]. He was in the ICU and

  hospital rehab for 24 days. We were at his side every day and night during this disruptive and

  disheartening season. His insurance company paid hundreds of thousands of dollars in medical

  claims…and [my wife] and I paid thousands. Then, upon return to our home, I spent the

  following five months helping him recover his ability to walk and to use his arm and hand. It was
                                                   6
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16351 Page 7 of 34




  a horrible and heart-breaking season of life for him, us as parents, and his three siblings. It was

  then that we learned for the first time of [my son’s] opioid dependence and addiction.

         The second episode was a Fentanyl overdose in the spring of 2016 after relapsing. It

  occurred in a restaurant. He was revived by Narcan. He then tried Suboxone as a preventative of

  relapse.

         The third Fentanyl-related episode claimed his life [the following year]. He had been

  “clean” for three months, during which time he confessed to God and me many of his dark

  troubles as an opioid addict. He told me that he had developed a high tolerance to opioids and

  had pursued high potency synthetic opioids (e.g., Fentanyl) on the Dark Web to prevent

  withdrawal symptoms. I know that he did obtain Fentanyl (and other opioids) by mail from at

  least one illicit source. He told me so.

         After three opioid-free months and active participation in Narcotics Anonymous, he

  relapsed while physically ill and discouraged. I discovered his lifeless body in his bedroom in

  our basement. The toxicology report indicated Fentanyl, heroin, and prescription Tramadol in his

  body. It was devastating to our family and his friends. [My wife] and I cried every day for

  months thereafter. For him the outcome was final and binary, but for us the pain continues day-

  after-day.

         As a father who is still mourning the loss of a precious, creative, and intelligent son, I

  have the following to say to those justly convicted in this case:

         “May you know that your intentional and sociopathic actions motivated by greed and

  disregard for the value of human lives will mark you for your entire lives ‘with blood on your

  hands.’ You have very likely contributed to overdoses and manslaughter of vulnerable drug

  addicts, some of whom you may have created by your distribution of drugs. You cannot reverse



                                                    7
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16352 Page 8 of 34




  that. The guilt and shame are real. You caused countless pain to many families and friends of

  your victims.

         May you honestly confess your sins to the Almighty Father God, the God of Israel,

  Yahweh. As a father of a son who overdosed and died from Fentanyl, I am willing to forgive

  you, as I am a man forgiven of my sins. May you come to know the love and forgiveness of

  Jesus. My son would want you to know Him.”



  1.4    The proof I never wanted to see

         [In November] 2016, at 8:01 pm I received a call that would forever change my life,

  “He’s gone. [Your Brother] is dead.” I rushed over to my parent’s house in less than ten minutes.

  I remember the lights from all the EMS, Firetrucks, and police cars. Each emergency responder

  had this look on their faces of deep sadness and pain. I knew each one them personally, invited to

  their weddings, we went to school together, played as kids, however not one of them would look

  me directly in my eyes. I don’t remember running up the driveway or porch but suddenly I was

  standing in the living room. There it was, the proof I never wanted to see. The proof that the

  phone call was not a mistake. The proof the first responders were not at the wrong house. There

  laid my perfectly healthy, fit, strong older brother dead on the couch. Television remote in hand,

  shoes on, and his dinner on the coffee table.

         The rest of the night moved in slow motion as I sat with him and watch as people came in

  and out to collect evidence, analyze the scene, and eventual carry my only sibling out in a body

  bag. Nothing was ever going to be normal again. We were forever changed.

         [My brother] was 37 years old. He was a father of two beautiful children, son to my

  parents, older brother to me, uncle, friend, and a trusted CPA to his clients. He was intelligent,



                                                    8
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16353 Page 9 of 34




  highly educated, volunteer in the community, kindhearted, and had the gentlest soul. He was a

  caretaker to me my entire life. My protector, best friend, and someone I thought would always be

  there for me. Everything changed that fateful fall night. My family was destroyed in ways I could

  never imagine. His children now live in [another state] and we have very limited communication

  with them. It feels like we lost them that day also. I pray the relationship can heal and get better

  but only time will tell.

            I was so overwhelmed with grief that I resigned from a very successful job that I worked

  years to get. My parents are not the same people. Our relationship is strained and will never be

  like it was before my brother died. For them after losing a child, life is unbearable. They no

  longer carry on social relationships with anyone, including me, their only surviving child or even

  their grandchildren. This loss broke them completely and devastatingly. I have become the

  caretaker for them and feel that this role reversal I live in is a permanent nightmare I cannot

  escape.

            The home I grew up in and shared so many wonderful memories in now was marred with

  the image of my brother dead in the living room on the couch. We were forced to sell the home

  and all the belongings immediately after because my parents refused to ever walk back in. I took

  them in for the first two and half years. Raising my own children, I suddenly had to be

  responsible for my parents also. I didn’t lose just my brother that night, I lost my parents, my

  nephew, my niece, my childhood home, my career, and so much more.

            Trying to put into words just how much an impact the loss of [my brother] from our lives

  is seemingly impossible. The decision the defendants made all in the name of greed resulted in

  death for our family. Death is permanent and the pain felt after is a heartache that never heals. I

  wouldn’t wish this pain or experience on my worst enemy. As a family we kindly ask that [my



                                                    9
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16354 Page 10 of 34




   brother] be remembered as person, a soul that cared so deeply he literally would give people in

   need the shoes off his feet. His time on this Earth may have been short but he left a lasting

   impression with everyone that knew him.



   1.5 A shrill scream mixed with a gurgle

          I woke up one night to a horrible noise. It was unlike anything I had ever heard in my

   life. It was like a shrill scream mixed with a gurgle. It was high pitched, and painful. I ran to the

   noise, and saw my husband laying on the couch. His skin was blue, and there was liquid coming

   out of his mouth. I remember rubbing my eyes and trying to process what was happening in front

   of me. I ran to [him]. I shook him, and began screaming, “Wake up! Wake up!”

          When it became apparent that he wasn’t moving, or breathing at a normal pace, I called

   911. I don’t remember much of the conversation. I just remember them walking me through CPR

   when our neighbor who also happens to be an EMT burst through my door. She later explained

   that she heard me crying on her scanner. She screamed, “Get back! I’ve got it.” She checked his

   pulse and began working on him while I stood there shaking.

          The next thing I remember is two police officers asking me to tell them what happened.

   All I could say was, “I don’t know. I don’t know. I was asleep. I don’t know.” More EMTs had

   arrived at this point, and they were taking [my husband] out on a stretcher. [An] officer asked me

   if I needed a ride to the hospital. I told him yes. We walked outside, he helped me into the car,

   and then he went to speak to the paramedics. He came back to the car, and said, “[Ma’am], I

   need to tell you something. They used Narcan on your husband. He is sitting up talking and has

   admitted to using illegal substances.”




                                                     10
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16355 Page 11 of 34




          In that moment, my world went dark. I could not seem to process what the officer had

   just told me. My only response was, “Why would he do that?” The officer replied, “I’m sorry to

   be the one to tell you. I don’t know.” I called my parents on the way to the hospital and asked

   them to pick me up there before calling [my husband]’s mom to explain what had happened. I

   told her that I didn’t want to stay with [my husband], and that all I wanted to do was be with our

   son.

          The next three weeks were a whirlwind. My son and I moved into my grandmother’s

   basement, and [my husband] stayed at our house. I couldn’t stand the thought of being in our

   home, and as ashamed as I am to admit it now, I couldn’t stand the thought of being around [my

   husband]. I felt so naive for not knowing what was going on right under my nose.

          While we weren’t living together after his overdose, I did allow him to see [our son]

   under my supervision. We met up at the park a couple of times, and I did let him come to my

   grandmother’s for dinner once. Then one day, I needed to speak to him, and he wouldn’t answer

   the phone. I didn’t think much of it until [my husband]’s dad called me to see if I had spoken to

   [my husband]. When I told him I hadn’t, I remember my dad saying he had a bad feeling, and

   that he was going to drive by the house. When he got there, my younger brother was running out

   of the house crying. He had walked in, and found [my husband] passed away on the couch.

          When someone close to you passes away, you don’t get much time to process anything.

   You have to pick out a casket, you have to choose a burial plot, you have to hug 300 people who

   mean well but don’t know what to say… In my case, I had to watch our child, who was almost

   two at the time, walk up to the casket and say, “Mommy, daddy sleep?” I can’t even begin to

   explain how that tortured my soul.




                                                   11
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16356 Page 12 of 34




          Over the next year, I developed night terrors, PTSD, panic attacks, and Generalized

   Anxiety Disorder. I couldn’t sleep without seeing his face, or hearing the noise he made during

   the first overdose. One day, my grandmother’s ice machine made a noise inside the freezer, and

   for some reason it reminded me of that noise. I just remember crying, and crying, and then crying

   some more. My seemingly perfect life had spiraled out of control in a matter of months, and I

   was losing touch of the bubbly, sweet, carefree woman I had always been. It was absolutely the

   worst time of my life. As hard as all of this was for me. I was not the only one going through

   post-traumatic stress. My younger brother will have to be on anti-anxiety medication for the rest

   of his life because of what he saw that night. I felt so much guilt, and I knew there was nothing I

   could do to erase what he saw.

          All of our lives have been changed forever, but my main concern has always been, and

   will always be for our son. I ask you to think about your child. If you’re not a parent, I ask you to

   think about a child you love. Picture his or her face. Now, imagine telling that child that his or

   her father is never coming home again. Imagine all of the big things that child won’t have his or

   her father present for. [My husband] has already missed our son’s first day of school, his

   kindergarten graduation, his first basketball game, his first baseball game, his first soccer

   game… the list goes on and on. [My husband] won’t be there when our son gets his driver’s

   license, when he graduates from high school, when he graduates from college, or when he gets

   married.

          Some may say that [my husband] made the choice to do drugs, that his death was an

   inevitable consequence of his actions. I agree that [my husband] had an addiction, a problem that

   we didn’t know about, but I don’t believe that what happened was his choice. I will always

   blame myself for being naive and unaware, and I’ll always question if I could’ve done more to



                                                    12
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16357 Page 13 of 34




   stop his passing. I will never ever condone or make excuses for [my husband]’s addiction. He

   made some very wrong choices, but Mr. Shamo, and his associates, stole any chance [my

   husband] had at recovery when they laced the substances [my husband] was using with fentanyl.

           I often think about what I will say when my son asks me what happened to his dad. As

   hard as the past few years have been, I fear some of the worst is yet to come. How do you even

   begin to explain this to your child? How do you explain to your son that his father was a great

   person who had a bad problem? How do you explain to your son that while his father was

   committing a crime, he didn’t know the full extent of what he was putting into his body because

   someone states away laced the substances? How do you even begin to explain to your son the

   danger of drugs, and how wrong they are, while not ruining his father’s name? How do you find

   a balance between “your dad loved you very much” and “what he did was not okay”?

           You see, [my husband] was nothing like a “typical drug user.” When he died, he was

   holding his laptop finishing up his Bachelor’s Degree. At time of his death, he was a computer

   technician for five schools [nearby]. My husband was far from the image most people think of

   when they picture an addict. He still had so much to live for, and I can’t help but wonder what he

   would’ve done had he been given the chance to recover from his addiction.

           Ephesians 4:32 says, “And be ye kind one to another, tenderhearted, forgiving one

   another, even as God for Christ’s sake hath forgiven you.” My God commands me to forgive Mr.

   Shamo, and I do. I have learned that forgiveness is for yourself, and in forgiveness you find

   peace, but I can never forget that while my child looked at his 28-year-old father laying in a

   casket, Mr. Shamo and his associates were probably playing video games, and living their lives

   to the fullest. That’s just a really hard concept to grasp.




                                                     13
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16358 Page 14 of 34




   2. Seriousness of the Offense

          The defendants assisted Mr. Shamo in engaging in the most serious offense in the

   Controlled Substances Act. Their Fentanyl pills were distributed to recipients in every state in

   the Union.

          The CDC tracked and mapped3 drug overdoses in 2016; the color-key shows overdose

   deaths per 100,000 people:




   3
    https://www.cdc.gov/drugoverdose/data/statedeaths/drug-overdose-death-2016.html, which
   drew its data from Scholl L, Seth P, Kariisa M, Wilson N, Baldwin G. Drug and Opioid-Involved
   Overdose Deaths — United States, 2013–2017. MMWR Morb Mortal Wkly Rep 2019;67:1419–
   1427, last accessed September 30, 2019.
                                                   14
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16359 Page 15 of 34




          Our nation’s opioid crisis was in full effect by the end of 2016, when Pharma-Master was

   distributing Fentanyl-laced fake oxycodone. In 2016, more than 63,000 people overdosed and

   died—more than 42,000 of those deaths involved an opioid; the rate at which victims died from

   synthetic opioids, like Fentanyl, doubled between 2015 and 2016.4

          The true number of overdoses from Pharma-Master’s Fentanyl-laced fake oxycodone

   cannot be ascertained—anytime Pharma-Master sent a large shipment to a redistributor, agents

   lost the ability to research that redistributor’s customers. However, the scope of their

   distribution—significantly more than the 458,000 Fentanyl-laced fake oxycodone pills for which

   agents captured AlphaBay feedback data—was shown at trial:




   4
     Hedegaard H, Warner M, Miniño AM. Drug overdose deaths in the United States, 1999–2016.
   NCHS Data Brief, no 294. Hyattsville, MD: National Center for Health Statistics. 2017; accessed
   at https://www.cdc.gov/nchs/products/databriefs/db294.htm, last accessed September 30, 2019.


                                                    15
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16360 Page 16 of 34




   Pharma-Master’s prolific distribution of drugs led to incalculable loss and suffering.5

   3. Promoting Respect for the Rule of Law

          This case is an extreme example of the dangers inherent in narcotics trafficking and the

   tragic harm it causes. It is a cautionary tale that shows no person is immune from the base

   impulses—greed, entitlement, and indifference towards the suffering of the addicted—that drew

   these defendants into the Pharma-Master drug trafficking organization despite their privileged

   backgrounds and strong family support. The recommended sentences in section six, below, will

   promote adequate respect for the law.

   4. Adequate Deterrence to Criminal Conduct

          Pharma-Master’s contemporaries—those who sell drugs on the dark net—have paid

   attention to this case from start to finish. Recently, this case was highlighted on a Reddit

   subreddit dedicated to dark net market busts, where more than six thousand members and anyone

   else who might be interested saw that Pharma-Master faced a mandatory-minimum life

   sentence.6




   5
     While the vast majority of the harm Pharma-Master inflicted came from Fentanyl-laced fake
   oxycodone pills, there is emerging research that illicit benzodiazepine use causes substantial
   harm to addicts. See https://www.cnn.com/2019/10/04/health/benzodiazepines-this-is-life-with-
   lisa-ling/index.html, last accessed October 28, 2019.
   6

   https://www.reddit.com/r/DNMBusts/comments/cxref2/pharmamaster_convicted_faces_a_potent
   ial/; last accessed September 30, 2019.
                                                    16
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16361 Page 17 of 34




            Traditional news media reported Mr. Shamo’s trial and verdict.7 Two reporters from the

   Associated Press attended the trial and wrote an especially comprehensive, well-researched


   7
       https://www.washingtonpost.com/health/2019/09/18/face-opioid-epidemic-how-college-
              dropout-became-fentanyl-kingpin/; last accessed September 30, 2019.
   https://www.washingtonpost.com/news/morning-mix/wp/2016/11/23/dea-raids-colossal-
           fentanyl-operation-in-one-of-the-largest-drug-busts-in-utah-history/; last accessed
           September 30, 2019.
   https://www.nytimes.com/2017/06/10/business/dealbook/opioid-dark-web-drug-overdose.html;
           last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/26/20833760/aaron-shamo-accused-drug-kingpin-left-
           parents-holding-bag-of-cash-fentanyl; last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/27/20835297/aaron-shamo-utah-drug-trial-opioids-
           fentanyl; last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/27/20835400/aaron-shamo-trial-federal-court-utah-drug-
           trafficker; last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/30/20840745/aaron-shamo-verdict-utah-nationwide-
           opioid-trafficking-ring-man-found-guilty; last accessed September 30, 2019.

                                                   17
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16362 Page 18 of 34




   article about this case and the opioid epidemic. That article was picked up by news publications

   throughout the country and has been attached to this sentencing memorandum as Exhibit A.8

          Dark net drug traffickers falsely operate under the assumption that they are anonymous

   and untouchable. Dark net drug traffickers see the immense profit potential for the highest-

   volume sellers of opioids online—sellers like Pharma-Master. The United States’ recommended

   sentences in section six, below, are sentences that would deter current and future dark net drug

   traffickers and their co-conspirators.




   https://www.deseret.com/utah/2019/8/29/20837643/utah-aaron-shamo-trial-federal-prosecutors;
           last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/11/20803484/accused-utah-pillmaker-linked-to-fentanyl-
           death-goes-on-trial-in-federal-court; last accessed September 30, 2019.
   https://www.deseret.com/utah/2019/8/15/20807204/ex-employee-takes-stand-in-trial-for-utahn-
           accused-of-leading-opioid-ring-aaron-shamo; last accessed September 30, 2019.
   https://www.deseret.com/2017/6/22/20634427/from-mormon-kid-to-alleged-drug-kingpin-
           inside-the-rise-and-fall-of-aaron-shamo; last accessed September 30, 2019.
   https://www.deseret.com/2019/8/12/20803502/prosecutors-portray-utahn-as-drug-kingpin-
           defense-says-shamo-wasn-t-at-top-of-trafficking-organizati; last accessed September 30,
           2019.
   https://www.deseret.com/2017/6/24/20614721/inside-the-newsroom-why-the-family-of-aaron-
           shamo-was-willing-to-talk; last accessed September 30, 2019.
   https://www.deseret.com/2018/10/18/20656411/feds-link-overdose-death-to-accused-
           cottonwood-heights-pill-maker-in-new-charges; last accessed September 30, 2019.

   8
    By Claire Galofaro and Lindsay Whitehurst, Associated Press, accessed at:
   https://www.apnews.com/4b1ab6957f63491086bbecdc58df13ec; last accessed September 30,
   2019.


                                                   18
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16363 Page 19 of 34




   5. Nature and Circumstances of the Offense—Overdoses not Covered at Trial

          Due to the risk of unfair prejudice at Mr. Shamo’s trial, the United States agreed to not

   present evidence to the jury that at least ninety of Pharma-Master’s customers had died from

   subsequent overdoses. While it is true in many instances that Pharma-Master’s pills did not

   directly cause Pharma-Master’s customers’ deaths, in those instances Pharma-Master’s pills fed

   their customers’ addictions until death ultimately took them. And it will never be fully known

   what percentage of Pharma-Master’s customers knew Pharma-Master substituted Fentanyl for

   oxycodone in Pharma-Master’s fake oxycodone pills.

          Similarly, the true number of Pharma-Master’s victims cannot be calculated. When

   Pharma-Master sold Fentanyl-laced fake oxycodone pills in bulk to redistributors, the end user of

   those pills cannot be found by investigators. The decedents listed below were largely drug users,

   not profit-seeking redistributors.

          As a memorial to those died, and to make a clear record of this central aspect to the

   nature and circumstances of Pharma-Master’s crimes, Pharma-Master’s now-deceased customers

   are discussed one-by-one, below:

   5.1    G.K. ordered sixty Fentanyl-laced pills from Pharma-Master. The last known order, for

          twenty pills, was placed on August 3, 2016. On the evening of August 12, 2016, G.K.

          went to party with friends, but became separated from his group. A passerby found him

          the following morning dead in the grass outside an apartment complex. Police officers

          found pills marked as if they were Oxycodone pills on G.K.’s person. G.K. died with

          Fentanyl, Alprazolam, and Ethanol in his system.

   5.2    C.V. ordered fourteen Fentanyl-laced pills from Pharma-Master marked as Roxy-

          Oxycodone 30mg. The last known order was placed on March 3, 2016. C.V. overdosed



                                                   19
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16364 Page 20 of 34




         and died on March 25, 2016, after using drugs with a friend in his apartment the prior

         evening. The friend found C.V. dead on the 25th. C.V. died with Cocaine, Fentanyl, and

         Alprazolam in his system.

   5.3   E.B. ordered forty-four Fentanyl-laced pills from Pharma-Master marked as Roxy-

         Oxycodone 30mg on April 5-6, 2016. The pills were delivered on April 13, 2016. E.B.

         died April 24, 2016, inside his dorm room after a night of partying. His toxicology

         screening showed he had Ethanol, Cocaine, Diazepam, and Fentanyl in his system at the

         time of his death.

   5.4   The Court, at trial, heard considerable evidence about the death of R.K., who, along with

         his friend, G.L., ordered ten Fentanyl-laced pills from Pharma-Master on June 6, 2016.

         The pills were delivered on June 11, 2016. R.K. snorted one of the crushed pills on the

         evening of June 12, 2016. R.K. was found dead by his friend G.L. on June 13, 2016,

         inside his bedroom. His toxicology screening showed he had Fentanyl, Ethyl Alcohol,

         Benzoylecgonine, Ecgonine Methyl Ester, Cocaethylene, and Levamisole in his system at

         the time of his death.

   5.5   E.A. ordered ten Alprazolam 3mg pills marked as Xanax on July 12, 2016. E.A. died on

         November 25, 2016. His toxicology screening showed he had heroin and

         methamphetamine in his system at the time of his death.

   5.6   J.A. ordered five hundred Alprazolam 3mg pills marked as Xanax on August 29, 2016.

         He died on December 15, 2016.

   5.7   R.A. ordered twenty-one pills from Pharma-Master on February 17, 2016. His order

         consisted of twenty Alprazolam 3mg pills marked as Xanax and one MDMA 135mg

         tablet. R.A. died on January 30, 2017.



                                                  20
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16365 Page 21 of 34




   5.8    W.A. ordered three thousand three hundred Fentanyl-laced pills marked as M Box 30

          Oxycodone 30mg from Pharma-Master. The last known order was placed on October 10,

          2016, for one thousand pills. W.A. died on February 12, 2018.

          The phrase last known order is used here and below because agents only captured order

          data from two-thirds of Pharma-Master’s drug sales. The remaining third did not generate

          a feedback row on AlphaBay from which the agents could collect the sales data. There is

          a real possibility that many of these now-deceased customers placed orders in addition to

          the order(s) for which we have data.

   5.9    E.B. ordered two Fentanyl-laced pills marked as Roxy-Oxycodone 30mg on April 19,

          2016. E.B. died on October 21, 2016.

   5.10   J.B. ordered seventy Alprazolam 3mg pills marked as Xanax in two orders. The last

          known order was placed on February 10, 2016. J.B. died on May 1, 2017.

   5.11   E.B. ordered 43 pills from Pharma-Master. His orders consisted of Fentanyl-laced pills

          marked as M Box 30 Oxycodone 30mg pills, Fentanyl-laced pills marked as Roxy-

          Oxycodone 30mg pills, and Alprazolam 3mg pills marked as Xanax. The last known

          order was placed on August 3, 2016. E.B. died on November 29, 2016.

   5.12   J.B. ordered six hundred thirty pills from Pharma-Master. His orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, and Fentanyl-laced pills

          marked as M Box 30 Oxycodone 30mg pills. The last known order was placed on

          November 19, 2016. J.B. died on June 12, 2017.

   5.13   S.B. ordered ten Alprazolam 3mg pills marked as Xanax on January 15, 2016. S.B. died

          on November 27, 2016.




                                                  21
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16366 Page 22 of 34




   5.14   C.B. ordered thirty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills on April

          19, 2016. C.B. died on October 29, 2017.

   5.15   A.B. ordered one hundred twenty Alprazolam 3mg pills marked as Xanax. The last

          known order was placed on June 10, 2016. Police were called by A.B.’s father on July

          13, 2016, as he was found unresponsive in his room. A.B. died on July 13, 2016, after

          numerous efforts to revive him were unsuccessful.

   5.16   T.B. ordered ten Alprazolam 3mg pills marked as Xanax on June 24, 2016. T.B. died on

          July 6, 2018.

   5.17   W.C. ordered one hundred twenty-two pills from Pharma-Master. His orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, Alprazolam 3mg pills

          marked as Xanax, and a Mephedrone 1g pill. The last known order was placed on April

          14, 2016. W.C. died on September 16, 2016.

   5.18   V.C. ordered one Mephedrone 1g pill from Pharma-Master on March 13, 2016.

          Mephedrone is a synthetic cathinone. V.C. died on June 30, 2017.

   5.19   B.C. ordered thirty-seven Fentanyl-laced pills marked as Roxy-Oxycodone 30mg from

          Pharma-Master. The last known order was placed on March 2, 2016. B.C. died on May

          14, 2016. His toxicology screening showed he had Fentanyl and Alprazolam in his

          system at the time of his death.

   5.20   D.C. ordered fifty Fentanyl-laced pills marked as M Box 30 Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on October 3, 2016. D.C. died on April

          7, 2017. His toxicology screening showed he had Fentanyl, Oxycodone, and

          Methamphetamine in his system at the time of his death.




                                                 22
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16367 Page 23 of 34




   5.21   M.C. ordered two hundred twenty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg

          from Pharma-Master. The last known order was placed on November 29, 2016, although

          an order was placed on November 19, 2016, prior to Shamo’s indictment and arrest. M.C.

          died on April 6, 2017. His toxicology screening showed he had Fentanyl, Morphine, and

          Benzoylecgonine in his system at the time of his death.

   5.22   N.C. ordered ten Fentanyl-laced pills marked as Roxy-Oxycodone 30mg from Pharma-

          Master on June 3, 2016. N.C. died on November 15, 2016. His toxicology screening

          showed he had Fentanyl, Alprazolam, and Methadone in his system at the time of his

          death.

   5.23   C.C. ordered nineteen Fentanyl-laced pills marked as Roxy-Oxycodone 30mg from

          Pharma-Master on July 4, 2016. C.C. died on February 26, 2017.

   5.24   C.C. ordered thirty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg from Pharma-

          Master on April 19, 2016. C.C. died on June 12, 2016. His toxicology screening showed

          he had Fentanyl, Diazepam, and Ecstasy in his system at the time of his death.

   5.25   J.D. ordered two hundred forty Fentanyl-laced pills from Pharma-Master. His orders

          consisted of Fentanyl-laced pills marked as Roxy-Oxycodone 30mg, and Fentanyl-laced

          pills marked as M Box 30 Oxycodone 30mg. The last known order was placed on August

          8, 2016. J.D. died on October 9, 2018.

   5.26   E.D.F. ordered one hundred Alprazolam 3mg pills marked as Xanax on November 8,

          2016. E.D.F. died on November 17, 2016. His toxicology screening showed he had

          Fentanyl, Heroin, and Cocaine in his system at the time of his death.

   5.27   T.D. ordered thirteen pills from Pharma-Master. His order consisted of Fentanyl-laced

          pills marked as Roxy-Oxycodone 30mg, and Etizolam 3mg pills on February 10, 2016.



                                                   23
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16368 Page 24 of 34




          T.D. died on September 14, 2016. His toxicology screening showed he had Fentanyl,

          alcohol, and Cotinine in his system at the time of his death.

   5.28   A.D. ordered thirty Alprazolam 3mg pills marked as Xanax on June 15, 2016. A.D. died

          on January 7, 2017.

   5.29   M.D. ordered one hundred ten pills from Pharma-Master. His orders consisted of

          Alprazolam 3mg pills marked as Xanax, and Etizolam 3mg pills. The last known order

          was placed on August 4, 2016. M.D. died on February 8, 2018.

   5.30   T.D. ordered ten Alprazolam 3mg pills marked as Xanax from Pharma-Master on June

          22, 2016. T.D. died on February 2, 2017.

   5.31   G.D. ordered ten Etizolam 3mg pills from Pharma-Master on April 11, 2016. G.D. died

          on December 31, 2016.

   5.32   R.E. ordered eighty Alprazolam 3mg pills marked as Xanax from Pharma-Master. The

          last known order was placed on March 24, 2016. R.E. died on June 13, 2016.

   5.33   A.F. ordered fifteen pills from Pharma-Master. These orders consisted of Fentanyl-laced

          pills marked as Roxy-Oxycodone 30mg pills, and Alprazolam 3mg pills marked as

          Xanax. The last known order was placed on April 12, 2016. A.F. died on April 1, 2017.

   5.34   S.F. ordered ten Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          February 16, 2016. S.F. died on March 12, 2016.

   5.35   L.G. ordered one hundred ten pills from Pharma-Master. These orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg, and Alprazolam 3mg pills

          marked as Xanax. The last known order was placed on June 2, 2016. L.G. died on

          January 21, 2017. Her toxicology screening showed she had Fentanyl and Alprazolam in

          her system at the time of her death.



                                                   24
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16369 Page 25 of 34




   5.36   J.G. ordered ten Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on March 3, 2016. J.G. died on January

          7, 2017. His toxicology screening showed he had Fentanyl and Hydromorphone in his

          system at the time of his death.

   5.37   T. H. ordered twenty Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          April 21, 2016. T. H. died on May 2, 2016.

   5.38   B.H. ordered sixty-two pills from Pharma-Master. His orders consisted of Fentanyl-laced

          pills marked as Roxy-Oxycodone 30mg pills, Fentanyl-laced pills marked as M Box 30

          Oxycodone pills, and Alprazolam 3mg pills marked as Xanax. The last known order was

          placed on August 21, 2016. B.H. died on November 12, 2016. B.H. was a decorated

          Marine who suffered from depression and PTSD after returning from his deployments to

          the Middle East. His toxicology screening showed he had Alprazolam and U-47700 in his

          system at the time of his death.

   5.39   P.H. ordered twenty-seven Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills

          from Pharma-Master. The last known order was placed on September 28, 2016. P.H. died

          on December 28, 2016.

   5.40   C.H. ordered three Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on May 9, 2016. C.H. died on May 28, 2016. His toxicology screening

          showed he had Alprazolam in his system at the time of his death.

   5.41   M.I. ordered ten Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          February 14, 2016. M.I. died on August 15, 2017.

   5.42   J.J. ordered twenty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on July 22, 2016. J.J. died on April 7,



                                                 25
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16370 Page 26 of 34




          2017. His toxicology screening showed he had Fentanyl in his system at the time of his

          death.

   5.43   R.A.J. ordered thirty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on May 7, 2016. R.J. died on

          December 5, 2016.

   5.44   K.J. ordered four hundred forty Alprazolam 3mg pills marked as Xanax from Pharma-

          Master. The last known order was placed on July 28, 2016. K.J. died on August 28, 2016.

   5.45   M.J. ordered twenty-two pills from Pharma-Master on March 11, 2016. Those orders

          consisted of Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, and

          Alprazolam 3mg pills marked as Xanax. M.J. died on March 18, 2016. His toxicology

          screening showed he had Fentanyl and Alprazolam in his system at the time of his death.

   5.46   J.K. ordered ten Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on April 10, 2016. J.K. died on April 12, 2016. His toxicology screening

          showed he had Fentanyl, Cocaine, and Alprazolam in his system at the time of his death.

   5.47   G.L. (with R.K.) ordered twenty-one Fentanyl-laced pills marked as Roxy-Oxycodone

          30mg pills from Pharma-Master. The last known order was placed on June 6, 2016. G.L.

          was the friend who found R.K. dead on June 13, 2016. G.L. died on March 3, 2017.

          G.L.’s toxicology screening showed he had Fentanyl, Clonazepam, and Promethazine in

          his system at the time of his death.

   5.48   L.L. ordered one hundred ten pills from Pharma-Master. These orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, Diazepam (Valium) 10mg

          pills, and Tadalafil (Cialis) 20mg pills. The last known order was placed on July 12,

          2016. L.L. died on December 19, 2016. Her toxicology screening showed she had



                                                  26
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16371 Page 27 of 34




          Alprazolam, Amphetamine, and 7-Aminoclonazepam in her system at the time of her

          death.

   5.49   M.L. ordered thirty-five pills from Pharma-Master. These orders consisted of Fentanyl-

          laced pills marked as Roxy-Oxycodone 30mg pills and Alprazolam 3mg pills marked as

          Xanax. The last known order was placed on October 2, 2016. M.L. died on April 16,

          2017.

   5.50   M.M. ordered four Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on January 26, 2016. M.M. died on January 20, 2017. His toxicology

          screening showed he had Morphine and 7-Aminoclonazepam in his system at the time of

          his death.

   5.51   R.M. ordered twenty Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          February 4, 2016. R.M. died on May 26, 2016.

   5.52   A.M. ordered ten Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          February 7, 2016. A.M. died on November 10, 2016.

   5.53   M.M. ordered fourteen Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on May 27, 2016. M.M. died on January 8, 2018.

   5.54   D.M. ordered forty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on June 14, 2016. D.M. died on August

          13, 2016. His toxicology screening showed he had Ethanol, Oxycodone, U-47700,

          Fentanyl, Promethazine, Citalopram, and Dextromethorphan in his system at the time of

          his death.

   5.55   C.M. ordered twenty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on June 1, 2016. C.M. died on January 6, 2017.



                                                 27
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16372 Page 28 of 34




   5.56   J.M. ordered one hundred Alprazolam 3mg pills marked as Xanax from Pharma-Master

          on September 8, 2016. J.M. died on September 15, 2016.

   5.57   M.M. ordered twenty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on June 24, 2016. M.M. died on July

          16, 2018.

   5.58   A.M. ordered ten Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on September 6, 2016. A.M. died on April 2, 2017.

   5.59   C.N. ordered thirty Fentanyl-laced pills marked as M Box 30 Oxycodone 30mg pills from

          Pharma-Master on August 5, 2016. C.N. died on March 30, 2017, in Phnom Penh,

          Cambodia. His toxicology screening showed he had Morphine and Methamphetamine in

          his system at the time of his death.

   5.60   M.O. ordered eighty Alprazolam 3mg pills marked as Xanax from Pharma-Master on

          April 22, 2016. M.O. died on March 6, 2017.

   5.61   B.P. ordered thirty Alprazolam 3mg pills marked as Xanax from Pharma-Master. The last

          known order was placed on June 29, 2016. B.P. died on December 30, 2016.

   5.62   K.P. ordered forty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg from Pharma-

          Master. The last known order was placed on August 28, 2016. K.P. died on November

          26, 2016. K.P.’s father found him unresponsive on the floor of his bedroom. Emergency

          medical services were called but all efforts to revive him were unsuccessful. His

          toxicology screening showed he had Ethanol, U-47700, Diazepam, Lorazepam,

          Hydroxyzine, and Citalopram/Escitalopram in his system at the time of his death.




                                                  28
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16373 Page 29 of 34




   5.63   S.P ordered two hundred ten pills from Pharma-Master on June 3, 2016. This order

          consisted of Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, Alprazolam

          3mg pills marked as Xanax, and Etizolam 3mg pills. S.P. died on November 6, 2016.

   5.64   B.P. ordered one hundred forty-three pills from Pharma-Master. The orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg, and Alprazolam 3mg pills

          marked as Xanax. The last known order took place on February 19, 2016. B.P. died on

          November 2, 2016.

   5.65   C.P. ordered ten Alprazolam 3mg pills marked as Xanax from Pharma-Master on June 3,

          2016. C.P. died on December 24, 2016.

   5.66   G.R. ordered two Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on April 5, 2016. G.R. died on

          September 25, 2016.

   5.67   S.R. ordered six Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on March 13, 2016. S.R. died on January 1, 2018.

   5.68   D.R. ordered two hundred thirty pills from Pharma-Master. These orders consisted of

          Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, Fentanyl-laced pills marked

          as M Box 30 Oxycodone 30mg pills, and Alprazolam 3mg pills marked as Xanax. The

          last known order was placed on August 6, 2016. D.R. died on July 12, 2017.

   5.69   S.S. ordered ninety-six Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on August 27, 2016. S.S. died on

          August 30, 2016.

   5.70   K.S. ordered thirty pills from Pharma-Master. These orders consisted of Fentanyl-laced

          pills marked as Roxy-Oxycodone 30mg pills, and Alprazolam 3mg pills marked as



                                                  29
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16374 Page 30 of 34




          Xanax. The last known order was placed on April 12, 2016. K.S. died on August 29,

          2016.

   5.71   C.S. ordered three thousand one hundred ten pills from Pharma-Master. These orders

          consisted of Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills, Fentanyl-laced

          pills marked as M Box 30 Oxycodone 30mg pills, and Alprazolam 3mg pills marked as

          Xanax. The last known order was placed on August 5, 2016. C.S. died on August 9,

          2016.

   5.72   M.S. ordered thirty Alprazolam 3mg pills marked as Xanax from Pharma-Master. The

          last known order was placed on June 9, 2016. M.S. died on July 4, 2016.

   5.73   J.S. ordered one Fentanyl-laced pill marked as a Roxy-Oxycodone 30mg pill from

          Pharma-Master on April 6, 2016. J.S. died on April 26, 2016.

   5.74   M.S. ordered one hundred Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills

          from Pharma-Master. The last known order was placed on June 7, 2016. M.S. died on

          August 12, 2016.

   5.75   C.S. ordered thirty Alprazolam 3mg pills marked as Xanax from Pharma-Master on June

          24, 2016. C.S. died on May 4, 2017.

   5.76   J.S. ordered thirty Alprazolam 3mg pills marked as Xanax from Pharma-Master. The last

          known order was placed on April 22, 2016. J.S. died on May 28, 2016.

   5.77   J.T. ordered thirty Alprazolam 3mg pills marked as Xanax from Pharma-Master. The last

          known order was placed on June 28, 2016. J.T. died on September 18, 2016.

   5.78   D.T. ordered one thousand one hundred forty Alprazolam 3mg pills marked as Xanax

          from Pharma-Master. The last known order was placed on August 24, 2016. D.T. died on

          May 13, 2017.



                                                 30
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16375 Page 31 of 34




   5.79   T.T. ordered sixty pills from Pharma-Master. These orders consisted of Alprazolam 3mg

          pills marked as Xanax, and Etizolam 3mg pills. The last known order was placed on

          February 4, 2016. T.T. died on November 18, 2016.

   5.80   T.W. ordered fifteen pills from Pharma-Master. These orders consisted of Fentanyl-laced

          pills marked as Roxy-Oxycodone 30mg pills, and Alprazolam 3mg pills marked as

          Xanax. T.W. died on August 5, 2017. His toxicology screening showed he had Fentanyl,

          Mitragynine, Caffeine, and Cotinine in his system at the time of his death.

   5.81   S.W. ordered thirty pills from Pharma-Master on January 5, 2016. These orders consisted

          of Alprazolam 3mg pills marked as Xanax, and Diazepam 10 mg pills marked as Valium.

          S.W. died on April 1, 2016.

   5.82   A.W. ordered twenty pills from Pharma-Master. These orders consisted of Fentanyl-laced

          pills marked as M Box 30 Oxycodone 30mg pills, and Etizolam 3mg pills. The last

          known order was placed on August 10, 2016. A.W. died on January 27, 2017.

   5.83   D.W. ordered one hundred ten Alprazolam 3mg pills marked as Xanax from Pharma-

          Master. The last known order was placed on August 25, 2016. D.W. died on September

          10, 2016. His toxicology screening showed he had Alprazolam, 2-Fluorofentanyl,

          Amphetamine, Caffeine, Levamisole, and Nicotine in his system at the time of his death.

   5.84   W.W. ordered one thousand one hundred ten Alprazolam 3mg pills marked as Xanax

          from Pharma-Master. The last known order was placed on August 9, 2016. W.W. died on

          October 31, 2016.

   5.85   S.L. ordered fifty Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master. The last known order was placed on June 30, 2016. S.L. died on

          September 30, 2016.



                                                  31
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16376 Page 32 of 34




   5.86   L.S. ordered ten Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from

          Pharma-Master on April 13, 2016. L.S. died on April 20, 2016.

   5.87   M.K. obtained a Fentanyl-laced pill marked as a Roxy-Oxycodone 30mg pills with his

          friend, D.Y., from a local Utah source known to be supplied by Pharma-Master. M.H.

          crushed and snorted the pill and was found dead on June 9, 2016.

   5.88   D.Y. obtained a Fentanyl-laced pill marked as Roxy-Oxycodone 30mg pills with his

          friend, M.K., from a local Utah source known to be supplied by Pharma-Master. D.Y.

          crushed and snorted the pill and went into overdose on June 8, 2019. M.K. transported

          D.Y. to the hospital where he received Narcan twice and came out of the overdose. D.Y.

          went home to recuperate. D.Y. was notified of M.K.’s death the next day, June 9, 2016.

          Out of guilt and feeling as if he was the cause of M.K.’s death, D.Y. committed suicide

          on December 18, 2016.

   5.89   K.B. obtained Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from a local

          Utah source known to be supplied by Pharma-Master. K.B. died on August 27, 2016.

   5.90   N.L. obtained Fentanyl-laced pills marked as Roxy-Oxycodone 30mg pills from a local

          Utah source known to be supplied by Pharma-Master. N.L. died on November 6, 2016.



          These ninety now-deceased customers purchased a very small portion of the hundreds of

   thousands of Fentanyl-laced fake oxycodone pills Pharma-Master sold in 2016.




                                                 32
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16377 Page 33 of 34




   6. Avoiding Unwarranted Sentencing Disparities

          These defendants fulfilled the following roles:




          In crafting the following sentencing recommendations chart, the United States sought to

   make recommendations that would (1) take into account the various factors outlined in 18 U.S.C.

   §3553(a), including the Court’s mandate to provide just punishment and avoid unwarranted

   sentencing disparities; and (2) take into account the other considerations facing the Court. The

   following chart also shows which defendants (a) knew the pills contained Fentanyl, (b) recruited

   at least one other participant, or (c) earned more than $150,000 from their involvement with

   Pharma-Master—three meaningful categories of distinction between the defendants.



                                                   33
Case 2:16-cr-00631-DAK-JCB Document 430 Filed 06/11/21 PageID.16378 Page 34 of 34




    Defendant        United States’ Knew pills                  Recruited at        Earned more
                     Sentencing     contained                   least one other     than $150,000
                     Recommendation Fentanyl                    participant         from criminal
                                                                                    conduct

    Mr. Shamo        Life                  Yes                  Yes                 Yes

    Mr. Crandall     180 months            Yes                  Yes                 No

    Mr. Paz          131 months            Yes                  No                  Yes

    Mr. Kenny        120 months            Yes                  Yes                 No
                     (11(c)1(C))

    Ms. Tonge        108 months            Yes                  Yes                 No

    Ms. Bustin       108 months            Yes                  Yes                 No

    Mr. Noble        108 months            Yes                  Yes                 No

    Mr. Gygi         72 months             No                   No                  No

    Ms. Noriega      18 months (low        No                   No                  No
                     end)


   7.     Conclusion

          The United States respectfully submits that the recommended sentences are sentences

   that will promote respect for the rule of law, provide just punishment, protect the public, deter

   others from committing similar offenses, and reflect the seriousness of the offense.

   Respectfully submitted this 11th day of June, 2021.

                                                         ANDREA T. MARTINEZ
                                                         Acting United States Attorney

                                                         /s/ Michael Gadd                    .
                                                         MICHAEL GADD
                                                         Special Assistant United States Attorney




                                                    34
